Name: 2011/180/EU: Commission Decision of 23Ã March 2011 implementing Council Directive 2002/55/EC as regards conditions under which the placing on the market of small packages of mixtures of standard seed of different vegetable varieties belonging to the same species may be authorised (notified under document C(2011) 1760) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  plant product;  agricultural activity;  technology and technical regulations
 Date Published: 2011-03-24

 24.3.2011 EN Official Journal of the European Union L 78/55 COMMISSION DECISION of 23 March 2011 implementing Council Directive 2002/55/EC as regards conditions under which the placing on the market of small packages of mixtures of standard seed of different vegetable varieties belonging to the same species may be authorised (notified under document C(2011) 1760) (Text with EEA relevance) (2011/180/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed, (1) and in particular Article 26(3) thereof, Whereas: (1) Some Member States have informed the Commission that there is a demand on the market for small packages of mixtures of vegetable varieties of the same species. It is therefore necessary to establish detailed requirements as regards such small packages. (2) Taking into account the demand in the Member States concerned, this Decision should cover all species falling within the scope of Directive 2002/55/EC. The maximum size for such small packages should be expressed as maximum net weight of the contained seed, and as defined in Article 2(1)(g) of Directive 2002/55/EC. (3) Detailed rules should be established for the labelling of such small packages to ensure traceability and adequate information of users. (4) Member States should report to the Commission by the end of 2012 on the application of this Decision in order to allow the Commission to assess the effectiveness of this Decision and to identify possible issues that may need to be further addressed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Member States may authorise their own producers to place on the market small packages of mixtures of standard seed of species listed in Article 2(1)(b) of Directive 2002/55/EC. Such small packages may only contain different varieties of the same species. Article 2 The small packages referred to in Article 1 may contain seed up to a net weight as laid down in Article 2(1)(g) of Directive 2002/55/EC. Article 3 Member States shall ensure that small packages, as referred to in Article 1, bear a suppliers label or a printed or stamped notice. This label or that notice shall contain the following information: (a) the words EU rules and standards; (b) the name and address or the identification mark of the person responsible for affixing the label; (c) the year of sealing expressed as: sealed ¦ [year], or the year of the last sampling for the purposes of the last testing of germination expressed as: sampled ¦ [year]; the indication use before ¦ [date] may be added; (d) the words mixture of varieties of ¦ [name of the species]; (e) the denomination of the varieties; (f) the proportion of the varieties, expressed as net weight or as number of seeds; (g) the reference number of the lot given by the person responsible for affixing the labels; (h) the net or gross weight or number of seeds; (i) where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the chemical treatment or additive and the approximate ratio between the weight of clusters or pure seeds and the total weight. Article 4 Member States shall report to the Commission on the application of this Decision by 31 December 2012. Article 5 This Decision is addressed to the Member States. Done at Brussels, 23 March 2011. For the Commission John DALLI Member of the Commission (1) OJ L 193, 20.7.2002, p. 33.